 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    DANIEL TEKLEMARIAM HAGOS,

 9                                   Plaintiff,             Case No. C19-1150-RSM-MAT

10           v.
                                                            ORDER DIRECTING THAT
11    SUZANNE MARIE PARTON, et al.,                         PLAINTIFF’S MOTIONS FOR
                                                            APPOINTMENT OF COUNSEL BE
12                                   Defendants.            REMOVED FROM MOTION
                                                            CALENDAR
13

14          This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff has submitted

15   to this Court for consideration two motions for appointment of counsel. (Dkts. 8, 15.) A cursory

16   review of those motions reveals that neither motion was signed by plaintiff. Rule 11(a) of the

17   Federal Rules of Civil Procedure requires that every pleading, motion, and other paper submitted

18   to the Court be signed by the party. Rule 11(a) further provides that any unsigned document must

19   be stricken unless the omission of the signature is promptly corrected. Because neither of

20   plaintiff’s motions was signed, neither one is properly before the Court at this juncture.

21          In accordance with Rule 11, plaintiff is advised that he may resubmit a signed copy of one

22   of his two motions for appointment of counsel not later than October 30, 2019. Plaintiff is further

23   advised that, pursuant to Local Civil Rule (LCR) 7(b), all motions must include in their caption

     ORDER DIRECTING THAT PLAINTIFF’S MOTIONS
     FOR APPOINTMENT OF COUNSEL BE REMOVED
     FROM MOTION CALENDAR - 1
 1   the date the motion is to be noted for consideration on the Court’s motion calendar. Non-

 2   dispositive motions, such as motions for appointment of counsel, must be noted for consideration

 3   on a date no earlier than the third Friday after the motion is filed. See LCR 7(d)(3). Assuming

 4   plaintiff elects to resubmit a motion for appointment of counsel, he should ensure that it contains

 5   not only a signature, but also an appropriate noting date.

 6          The Clerk is directed to remove plaintiff’s two motions for appointment of counsel (Dkts.

 7   8, 15) from the Court’s motion calendar, subject to reinstatement should plaintiff submit a properly

 8   executed and noted motion by the deadline set forth above. The Clerk is further directed to send

 9   copies of this Order to plaintiff, to counsel for defendants, and to the Honorable Ricardo S.

10   Martinez.

11          DATED this 9th day of October, 2019.

12

13                                                         A
                                                           Mary Alice Theiler
14                                                         United States Magistrate Judge

15

16

17

18

19

20

21

22

23

     ORDER DIRECTING THAT PLAINTIFF’S MOTIONS
     FOR APPOINTMENT OF COUNSEL BE REMOVED
     FROM MOTION CALENDAR - 2
